DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/06/2020 and 05/25/2021 have been considered by the Examiner.

Status of Claims
Claims 1-12, filed on 10/06/2020, are under consideration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or suggestion for a method to produce both 1-butene and isobutene from a first and second mixed C4 streams, wherein the first mixed C4 stream has higher concentration of isobutane than the second mixed C4 stream, said method comprising:
feeding the first and second mixed C4 stream with methanol to a first and second reaction systems (respectively) to react isobutene to MTBE or isobutene dimers; 
separating the effluents from the first and second reaction systems in a first and second separation systems (respectively), both of which comprise water wash systems, to obtain first and second light streams comprising 1-butene, 2-butene, and isobutane,  a first and second methanol+water streams, and first and second heavy streams comprising MTBE and/or isobutene dimers;
feeding the first and second methanol+water stream to a methanol recovery system to separate methanol which is at least partly returned to the one or both of the first and second reaction systems;
feeding the second lights stream to a separation system to recover isobutane containing stream, 1-butene stream, and n-butanes and 2-butene stream;
feeding the isobutane containing stream and the first lights stream to a separation system for recovering isobutane stream and a stream comprising n-butanes and 2-butene.
Similarly, the related system (pending claim 7) is considered novel.
For example, US 4,797,133 teaches etherification of mixed C4 stream with methanol and separating the effluent in a separation system, including a water wash, to recover a methanol column, a 1-butene stream, and isobutane over head stream that is fed into an alkylation zone to make alkylate (the figure and related discussion). This reference silent about at least using two separate feeds with different amounts of isobutane, and about the integrated separation of isobutane from the first and second light streams. 
US 10,774,020, US 10,053,438, US 10,053,440, US 2009/0253942, US 2009/0300439 and US 2008/0021255 disclose separating isobutene from mixed butane/butene streams by oligomerization or by reaction with alcohol/methanol to make the corresponding ethers. However, none of these references suggest first and second feeds with different amounts of isobutane, the combined methanol recovery and recycle, and the feeding of the isobutane containing stream from the second lights stream with the first lights stream to collectively recover an isobutane stream. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 4-7 are amended as follows: 	subscript the “4” in “C4” to read “C4”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772